Opinion issued October 6, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00752-CR
                             ———————————
                     IN RE ADOLPH RODRIGUEZ, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                           MEMORANDUM OPINION

      Relator, Adolph T. Rodriguez, has been charged with the felony offense of

continuing sexual abuse of a child and has filed a “Petition for Writ of Habeas

Corpus for Bond Reduction,” contending that he is being unlawfully confined and

restrained and that the required bail is excessive.* Relator seeks issuance of a writ of



*
      The underlying case is State of Texas v. Adolph Rodriguez, cause number 147229,
      pending in the 177th District Court of Harris County, Texas, the Honorable Ryan
      Patrick presiding.
habeas corpus and an order either discharging him from custody or reducing the

amount of the bond.

      This Court does not have “original habeas corpus jurisdiction of a bail issue”

in a criminal case. In re Thomas, No. 01–15–00786–CR, 2015 WL 6081429, at *1

(Tex. App.—Houston [1st Dist.] Oct. 13, 2015, orig. proceeding) (mem. op., not

designated for publication); Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—

Amarillo 2009, no pet.) (citing TEX. GOV’T CODE § 22.221(d)); see also Ex parte

Barnes, No. 03–13–00429–CV, 2013 WL 3723333, at *1 (Tex. App.—Austin July

12, 2013, orig. proceeding) (mem. op., not designated for publication) (dismissing

for want of jurisdiction application for writ of habeas corpus seeking release or

reduction in appeal bond when relator was convicted of felony offense of aggravated

assault). In criminal matters, our habeas corpus jurisdiction is appellate only, and we

do not have original habeas corpus jurisdiction. See Thomas, 2015 WL 6081429, at

*1; Ashorn v. State, 77 S.W.3d 405, 409 (Tex. App.—Houston [1st Dist.] 2002, pet.

ref’d); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981,

orig. proceeding); see also Chavez v. State, 132 S.W.3d 509, 510

(Tex. App.—Houston [1st Dist.] 2004, no pet.).
      Accordingly, we dismiss the petition for want of jurisdiction.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).